Citation Nr: 0934456	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for heart disease and 
hypertension as secondary to service-connected posttraumatic 
stress disorder (PTSD) for accrued benefits purposes.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, for accrued benefits 
purposes.

4.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from January 1949 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for the 
cause of the Veteran's death as well as entitlement to 
accrued benefits for service connection for hypertension 
secondary to PTSD, service connection for heart disability 
secondary to PTSD, and aid and attendance benefits.  

In a July 2006 rating decision, entitlement to DIC under 
38 U.S.C.A. § 1318 was denied.  Thereafter, a timely notice 
of disagreement (NOD) was received.  

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated as 100 percent disabling and 
rendering him incompetent; scar with retained foreign body 
(RFB) of the right knee, residual of shell fragment wound 
(SFW), rated as 10 percent disabling; scar of the left chin 
with RFB, rated as 10 percent disabling; scar of the legs, 
thighs, skull, chest,, forearms, and elbows, rated as 10 
percent disabling; acne pitting scars, rated as 10 percent 
disabling; malaria, rated as noncompensable; SFWs of the 
corneas with RFB, rated as noncompensable; and SFW of the 
right and left mandible, rated as noncompensable; the total 
combined rating was 100 percent with the bilateral factor of 
1.9 percent.

2.  The Certificate of Death reflects that the Veteran died 
at the age of 74 in February 2005.  The immediate cause of 
death was hypernatremia due to or as a consequence of acute 
renal failure due to or as a consequence of possible sepsis.  
The significant conditions contributing to death were chronic 
renal failure, congestive heart failure, chronic obstructive 
pulmonary disease (COPD), obesity, Type II diabetes mellitus, 
and peripheral vascular disease (PVD).

3.  A kidney, heart, respiratory, vascular, or endocrine 
disorder was not manifest during service nor was 
arteriosclerosis, cardiovascular-renal disease including 
hypertension, diabetes mellitus, or organic disease of the 
nervous system manifest within one year of separation; 
competent evidence does not show that the post-service 
diagnoses of hypernatremia, renal failure, sepsis, congestive 
heart failure, COPD, obesity, Type II diabetes mellitus, or 
PVD were attributable to service.

4.  The Veteran's service-connected disabilities were not the 
immediate or underlying cause of the Veteran's death, and 
were not etiologically related to the cause of death; the 
Veteran's service-connected disabilities did not contribute 
substantially or materially to cause the Veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.

5.  A claim for service connection for heart disease and 
hypertension as secondary to PTSD was pending at the time of 
the Veteran's death.

6.  The Veteran's diagnosed heart disease and hypertension 
were not etiologically related to service-connected PTSD.

7.  A claim for special monthly compensation based on the 
need for aid and attendance was pending at the time of the 
Veteran's death.  

8.  Prior to death, the Veteran received nursing home care 
from January 23, 2004, and was in need of aid and attendance 
from that time as least in part due to incompetence resulting 
from service-connected PTSD.  

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2008).

2.  The criteria for service connection for heart disease and 
hypertension to include as secondary to PTSD for purposes of 
accrued benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2008).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance, for accrued benefits 
purposes, have been met from January 23, 2004.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 
3.352, 3.1000 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the Veteran was service-connected for multiple 
disabilities during his lifetime.  The VCAA notification did 
not specifically address this matter per Hupp.  However, the 
claimant was provided pertinent information in the SOC.  In 
addition, she has made specific contentions regarding the 
Veteran's service-connected disabilities and his death, 
demonstrating her understanding that the evidence must 
establish that the Veteran's death is related to service.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  As discussed in greater detail 
below, medical opinions have been obtained which are 
sufficient because they included a review of pertinent 
records and supporting rationale.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in October 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Background

The service treatment records reflect that in September 1950, 
the Veteran sustained missile wounds affecting the eyes, 
face, neck, chest, arms, and legs, with no nerve or artery 
involvement.  It was noted on x-ray that the metallic foreign 
bodies were located in multiple areas including two which 
were located within the right thorax.  Otherwise, the lung 
fields and heart were negative.  The foreign densities were 
located in the chest wall with no evidence of fracture or 
lung damage.  

The Veteran was treated for malaria during service, during 
the timeframe of 1950-1951.  In November 1951, the Veteran 
complained of having pain in his left chest beneath his ribs, 
especially on exertion.

On his discharge examination, the only abnormalities noted 
were shrapnel wound scars of the chest, arms, and legs.  
Blood pressure was 131/80.  No other heart, respiratory, 
neurological, endocrine, vascular, or renal abnormalities 
were shown as all systems were otherwise normal.  

Post-service, the Veteran was afforded a VA examination in 
August 1952.  His blood pressure was 110/58.  An evaluation 
of the scars was undertaken.  The diagnoses were SFW scars 
with multiple retained metallic fragments in the soft tissues 
and muscles of the chest, skull, jaw, both thighs, both 
knees, both legs, both arms, forearms, elbows, and both 
cornea; sebaceous cysts of the left cheek; acne vulgaris; and 
a burn scar of the calf.  It was noted that there was no 
pulmonary parenchymal pathology.  The heart and great vessels 
were normal in size, position, and contour.

In an October 1952 rating decision, service connection was 
granted for scar of the right knee; scar of the left chin; 
scars of the legs, thighs, skull, chest, forearms, elbows, 
and corneas; all with RFBs, and each area rated as 10 percent 
disabling; acne with pitting scars, also rated as 10 percent 
disabling; and malaria, rated as 10 percent disabling from 
June 1952 and noncompensably disabling from June 1953.  The 
combined rating was 40 percent.  

In March 1956, the Veteran was hospitalized for treatment of 
an anxiety disorder and alcoholism.  

In April 1978, the Veteran was afforded a VA examination.  
The Veteran complained of having chest pain.  He was 
diagnosed as having atypical chest pain and a heart murmur.  
His lungs were clear.  X-rays revealed a healthy chest with a 
coin lesion in the right mid lung field.  The scars were 
evaluated.  

In August 1982, the Veteran was afforded a VA examination.  
His scars were evaluated, including his eyes.  

In August 1983, the Veteran complained of having chest pain.  
His blood pressure was 170/100.  The Veteran was diagnosed as 
having moderate obstructive air flow disease.  

In a November 1983 letter, R.L.B., M.D., indicated that he 
had seen the Veteran since May 1978 when he presented with 
dizziness and a blood pressure of 200/110.  He was treated 
and his blood pressure returned to normal.  In addition, the 
Veteran had scattered rhonchi in his chest.  In November 
1983, W.M., M.D., indicated that the Veteran had blood 
pressure of 140/90 and had hypertension. His chest x-rays 
revealed hilar and perihilar fibrosis.  His EKG was normal.

In January 1984, the Veteran was afforded a VA examination.  
His scars were evaluated.  

In March 1985, S.AT.S., M.D., indicated that the Veteran had 
COPD with emphysema as well as coronary artery disease and 
hypertension. 

In April 1984, J.N.S., M.D., noted that the Veteran had 
shortness of breath prominent for the past year.  It was 
noted that he had hypertension and obstructive lung disease.

In February 1991, the Veteran was hospitalized with 
complaints of chest pain.  It was indicated that he had 
atypical chest pain, noncardiac; hypertension, COPD with 
chronic restrictive pulmonary disease secondary to smoking 
and obesity; chronic anxiety; symptoms of esophagogastric 
reflux disease; hyperlipidemia Type 4; and near morbid 
obesity.  The Veteran subsequently continued to receive 
treatment for hypertension and obesity.  

The Veteran was hospitalized from September to October 1991 
for dysthymia and PTSD.  A December 1991 examiner related his 
PTSD to service.  A March 1992 VA examination also diagnosed 
PTSD and referenced inservice combat service.  

In a March 1992 rating decision, service connection for PTSD 
was granted, a 50 percent rating was assigned from August 
1991, 100 percent from September 1991, and 50 percent from 
November 1991.  

In December 1993, the Veteran was afforded VA examinations 
which evaluated his knees and eyes.  Thereafter, the Veteran 
was seen by a private psychiatric examination and evaluated 
by VA in June 1994 which showed that his PTSD had worsened.  
In a July 1974 rating decision, the disability rating for 
PTSD was increased to 70 percent.  The overall combined 
rating for all service-connected disabilities was 80 percent.  

In February 1994, the Veteran was treated for coronary artery 
disease, hypertension, obesity, and chronic renal 
insufficiency.  In October 1994, the Veteran was hospitalized 
for treatment of an abdominal aneurysm.  Chest x-rays 
revealed cardiomegaly and focal atelectasis.

The Veteran was hospitalized for his PTSD from March to April 
1996.  In July 1999, it was noted that the Veteran had 
diabetes mellitus.  In March 2000, the Veteran was 
hospitalized for cardiac issues.  

In May 2000, the Veteran was afforded a VA PTSD examination 
which showed that the Veteran's PTSD was severe in nature.  
In May 2000, a VA general medical examination was conducted.  
It was noted that the Veteran had experienced exertional 
dyspnea for three years which had worsened, he had developed 
angina in the past 5 years, he had undergone coronary bypass 
graft times 5, and had sustained a postoperative renal 
shutdown, but had recovered from that.  Also, in recent 
years, he had developed noninsulin dependent diabetes 
mellitus which was aided and abetted by his obesity.  It was 
noted that the Veteran had undergone repair of an abdominal 
aortic aneurysm below the kidneys with good results.  It was 
noted that his shrapnel wound scarring was superficial.  He 
currently complained of chest discomfort.  The diagnoses were 
generalized atherosclerosis with atherosclerotic coronary 
heart disease, postoperative coronary artery bypass graft 
(CABG) times 5, utilizing leg veins, etc, and congestive 
heart failure; essential hypertension without end-organ 
damage; mild noninsulin dependent diabetes mellitus; 
exogenous obesity; shrapnel injuries to the face, forearms, 
and right knee, all uncomplicated and well-healed, without 
functional limitation or impairment, cosmetic or otherwise; 
fractured mandible presumably related to shell fragment 
wounds; mild sensorineural hearing deficit; postoperative 
subrenal abdominal aortic aneurysm with excellent results and 
with good peripheral circulation; hemorrhoids; possible 
internal derangement of the right knee; and status post 
lumbar laminectomy times 2 with herniated disc with nerve 
root compression.  

The Veteran underwent VA examinations in 2002.  His 
psychiatric examination revealed that his PTSD remained 
severe with a global assessment of functioning (GAF) of 35.  
The Veteran was unemployable.  The examiner indicated that 
the Veteran had hypertension which was primary hypertension, 
indicating that it was not seen as caused or aggravated by 
another medical condition, including PTSD.  The examiner 
opined that it did not appear plausible from a psychological 
standpoint to attribute the Veteran's hypertension problems 
to his service-connected PTSD.  

At his general medical examination, the Veteran's myriad of 
medical issues were reviewed, including his history of 
hypertension dating back to 1978, his cardiac problems, renal 
failure, and his respiratory problems.  This examiner also 
opined that it was less likely than not that the Veteran's 
hypertension was related to his PTSD.  The Veteran's other 
health conditions to include obesity, COPD, ASCAD, ASPVD, DM, 
and CHF, were more likely than not the most significant 
confounding factors to control his hypertension.  

In a May 2002 rating decision, the disability rating for PTSD 
was increased to 100 percent effective May 2001.  In a June 
2004 rating decision, the RO determined that the Veteran was 
incompetent.  

In March 2004, claims for service connection for a heart 
disability to include hypertension as secondary to PTSD and 
for special monthly compensation based on aid and attendance 
was received.  In a March 2004 rating decision, those issues 
were deferred.  

The Veteran was evaluated in April 2004.  It was noted that 
he had been receiving hospice care since January 2004.  He 
had a diagnosis of general debility complicated by PVD, 
coronary artery disease, COPD, and chronic renal failure.  
His listed disabilities were PVD, coronary artery disease, 
COPD, chronic renal failure, type 2 diabetes mellitus, 
previous congestive heart failure, and osteoarthritis.  
Physical examination was performed.  The examiner indicated 
that the Veteran had general debility secondary to multiple 
organ dysfunction.  He indicated that there was really not 
much more to offer the Veteran except comfort measures.  From 
a cardiovascular standpoint, surgeons did not want to do 
anything more in terms of treatment.  His wife wanted to keep 
him at home, but it was noted that he would eventually need 
inpatient care.  In August 2004, the Veteran was hospitalized 
for treatment of his disabilities.  Thereafter, the Veteran 
was admitted to a nursing home facility.  He was unable to 
return to his residence as he was dependent on the assisted 
care in the facility.

The Certificate of Death reflects that the Veteran died at 
the age of 74 in February 2005.  The immediate cause of death 
was hypernatremia due to or as a consequence of acute renal 
failure due to or as a consequence of possible sepsis.  The 
significant conditions contributing to death were chronic 
renal failure, congestive heart failure, COPD, obesity, Type 
II diabetes mellitus, and PVD.

In April 2006, a VA medical examiner provided a medical 
opinion.  The pertinent records were reviewed.  In addition, 
the examiner indicated that he had made pertinent literature 
searches.  The examiner opined that the Veteran's coronary 
artery disease was more likely than not secondary to his 
history of alcoholism, smoking history, obesity, and 
hypertension.  It was far less likely than not caused by or 
permanently aggravated by his PTSD.  The examiner indicated 
that the Veteran's immediate cause of death was listed as 
hypernatremia due to acute renal failure and possible sepsis.  
This was more likely than not due to the combined effects of 
severe debility due to multi-organ problems to include a long 
history of COPD, PVD, chronic renal insufficiency, and 
coronary artery disease.  The Veteran's service-connected 
PTSD was far less likely than not to have caused or even 
substantially or materially contributed to his death.  

In May 2006, a VA medical examiner reviewed the pertinent 
records and provided an opinion regarding the Veteran's 
alcohol drinking and his PTSD.  He indicated that the alcohol 
drinking appeared to have spanned years 1948-1965, when the 
Veteran was 35 years old.  The examiner opined that the 
Veteran's alcohol problem was not caused by or a result of 
his PTSD.  There appeared to be no significant link between 
the two made by any practitioner nor would such a linkage be 
considered valid.  The examiner explained that while PTSD 
represented stress, the Veteran's own predisposition, 
personality and behavior would tend to determine how he dealt 
with that stress.  

Competency and Credibility

The appellant can report observations.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

A lay person is not competent to provide evidence as to 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues involve complex medical assessments.  Thus, the 
appellant's lay assertions are not competent or sufficient.  

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arteriosclerosis, cardiovascular-renal disease 
including hypertension, diabetes mellitus, nephritis, and 
organic diseases of the nervous system, will be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  Because the new law appears 
more restrictive than the old, and because the appellant's 
appeal was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

The service treatment records do not reflect diagnoses of 
kidney, heart, respiratory, vascular, or endocrine disorders.  
The Veteran made a complaint of chest pain in November 1951; 
however, the subsequent discharge examination reflected 
normal blood pressure and physical evaluation of the heart.  
Likewise, there was no pulmonary parenchymal pathology.  In 
addition, the kidneys, respiratory, vascular, and endocrine 
systems were normal.  When the Veteran was examined in the 
year post-service, again, his blood pressure was not 
elevated, and his heart was normal.  There were no diagnoses 
of kidney, heart, respiratory, vascular, or endocrine 
disorders.  

Heart and respiratory abnormalities were first shown in the 
late 1970's.  See VA examination report dated in April 1978.  
Cardiovascular and respiratory complaints continued 
thereafter.  He was diagnosed as having moderate obstructive 
air flow disease and hypertension in 1983.  He was diagnosed 
as having COPD with emphysema as well as coronary artery 
disease in 1985.  Obesity was noted in 1991.  In the next 
decade, the Veteran subsequently underwent heart surgery with 
postoperative renal shutdown, noninsulin dependent diabetes 
mellitus, and underwent an abdominal aortic aneurysm below 
the kidneys.  He was additionally diagnosed as having 
generalized atherosclerosis with atherosclerotic coronary 
heart disease, PVD, and congestive heart failure.  His 
hypernatremia and renal failure occurred just prior to death.  

A kidney, heart, respiratory, vascular, or endocrine disorder 
was not manifest during service nor was arteriosclerosis, 
cardiovascular-renal disease including hypertension, diabetes 
mellitus, or organic disease of the nervous system manifest 
within one year of separation.  As noted, all pertinent 
bodily systems were normal on discharge and on the VA 
examination dated in the initial post-year period.  Diagnoses 
were not rendered for years, beginning in the late 1970's.  
Further, the competent evidence does not show that the post-
service diagnoses of hypernatremia, renal failure, sepsis, 
congestive heart failure, COPD, obesity, Type II diabetes 
mellitus, or PVD were attributable to service.  There is no 
competent evidence providing such an opinion.  

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 100 percent disabling and rendering 
him incompetent; scar with retained foreign body (RFB) of the 
right knee, residual of shell fragment wound (SFW), rated as 
10 percent disabling; scar of the left chin with RFB, rated 
as 10 percent disabling; scar of the legs, thighs, skull, 
chest, forearms, and elbows, rated as 10 percent disabling; 
acne pitting scars, rated as 10 percent disabling; malaria, 
rated as noncompensable; SFWs of the corneas with RFB, rated 
as noncompensable; and SFW of the right and left mandible, 
rated as noncompensable; the total combined rating was 100 
percent with the bilateral factor of 1.9 percent.

The appellant has claimed that the heart disease and 
hypertension were etiologically related to the Veteran's 
PTSD, however, on a 2002 VA examination, the examiner opined 
that it did not appear plausible from a psychological 
standpoint to attribute the Veteran's hypertension problems 
to his service-connected PTSD.  Further, another examiner 
opined that it was less likely than not that the Veteran's 
hypertension was related to his PTSD.  

In April 2006, a VA medical examiner provided a medical 
opinion and, based on record, history, and pertinent 
literature, concluded that the Veteran's coronary artery 
disease was more likely than not secondary to his history of 
alcoholism, smoking history, obesity, and hypertension.  It 
was far less likely than not caused by or permanently 
aggravated by his PTSD.  The examiner indicated that the 
Veteran's immediate cause of death was listed as 
hypernatremia due to acute renal failure and possible sepsis.  
This was more likely than not due to the combined effects of 
severe debility due to multi-organ problems to include a long 
history of COPD, PVD, chronic renal insufficiency, and 
coronary artery disease.  The Veteran's service-connected 
PTSD was far less likely than not to have caused or even 
substantially or materially contributed to his death.  A 
subsequent medical opinion also indicated that the Veteran's 
alcohol problem was not caused by or a result of his PTSD.  
The rationale was provided, as noted above.  

Although the Veteran had a 100 percent rating when he died 
and had a litany of service-connected disabilities and had 
considerable problems due to these disabilities, prior to 
death, the Veteran was also having considerable medical 
problems other than his service-connected disabilities.  As 
addressed by VA examiners, these nonservice-connected 
disabilities resulted in his death, separate and apart from 
his service-connected disabilities.  As indicated above, the 
VA examiner opined that the Veteran's hypernatremia due to 
acute renal failure and possible sepsis was more likely than 
not due to the combined effects of severe debility due to 
multi-organ problems to include a long history of COPD, PVD, 
chronic renal insufficiency, and coronary artery disease.  
The Board attaches the most probative value to this opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
as the medical professionals have determined that the 
Veteran's service-connected disabilities were not related to 
his death, the Board cannot substitute its own medical 
judgment.

Likewise, the Board attaches greater probative weight to the 
findings of skilled, unbiased professional than to the 
statements of the appellant and her representative.  The 
appellant is sincere in her contentions, but they are not 
probative evidence and are not supported by the competent 
medical opinion.

Thus, the Board concludes that the Veteran's service-
connected disabilities were not the immediate or underlying 
cause of the Veteran's death, and were not etiologically 
related to the cause of death.  Furthermore, the fatal 
disease processes were not manifest during service or within 
one year of separation regarding the heart disorders.  The 
Veteran's service-connected disabilities did not contribute 
substantially or materially to cause the Veteran's death and 
were not of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the Veteran materially less capable of resisting the 
effects of other disease causing death.  The appellant's 
assertions are unsupported by competent evidence and do not 
serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim of service connection for the cause of the 
Veteran's death and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008).  The appellant's claim was timely filed.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in February 2005, after the date of 
enactment.  Therefore, the appellant's claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a) which 
repealed the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  

Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to December 
16, 2003) limited the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period.  See Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).  The Federal Circuit held in Terry 
that section 5121(a) "only limits a survivor's recovery of 
accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  

The Federal Circuit reviewed this section of the statute in 
Terry.  In Terry, the veteran in that case, during his 
lifetime, claimed that a May 1986 decision was clearly and 
unmistakably erroneous in awarding an effective date of April 
14, 1986, for a TDIU rating, and asserted that he was 
entitled to an effective date in April 1985.  The RO denied 
that claim in July 1995, and the veteran appealed the 
decision to the Board.  He died, however, in August 1997, 
prior to the Board's consideration of his appeal. His 
surviving spouse in September 1997 claimed entitlement to his 
unpaid accrued benefits for April 1985 to April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Therefore, although Terry indicated that the appellant may 
now be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  

Thus, the appellant's claim may be granted based on when 
eligibility is established.

In this case, prior to his death in February 2005, the 
Veteran filed a claim for service connection for heart 
disease and hypertension as well as special monthly 
compensation based on the need for regular aid and 
attendance.  Thus, the Veteran had claims pending and 
unadjudicated when he died. 

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the Veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), 
the Court held that service department and certain VA medical 
records are considered as being constructively in the claims 
file at the date of death although they may not physically be 
in there until after that date.  The pertinent provisions 
refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, and reports of 
autopsy made by VA on date of death.  

In this case, the pertinent service records and VA records 
were in the claims file at the time of death.  The post-death 
medical opinions are not for consideration.  

In this case, as noted, the appellant claims that the 
Veteran's heart disease and hypertension were related to his 
service-connected PTSD.  When the Veteran died, as set forth 
in detail above, there was medical evidence establishing 
diagnoses of heart disease and hypertension.  Also, he was 
service-connected for PTSD.  

However, the two competent medical opinions of record, dated 
in 2002, both opined that there was no etiological connection 
between cardiovascular problems and the Veteran's PTSD.  
Those opinions are probative as they are based on the 
pertinent history as well as examination of the Veteran and 
provided rationale.  See generally Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  There is no conflicting medical 
opinion of record in the appellant's favor.  She is not 
competent to make that complex medical assessment.  See 
Woehlaert.  

Accordingly, the Board finds that service connection for 
heart disease and hypertension is not warranted for purposes 
of accrued benefits.  

With regard to the claim for aid and attendance benefits, 
special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  

In order to establish entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, the claimant must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person, due to service-
connected disabilities.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  

Here, the Veteran was in a nursing home.  Clearly, the 
Veteran's myriad of medical problems rendered him in need of 
nursing home care.  In addition, VA had made a determination 
that the Veteran was incompetent.  The Board finds that the 
evidence is in equipoise to whether the requirement of the 
nursing home care was at least in part due to his 
incompetence due to his PTSD.  The Veteran was initially 
admitted to a nursing home on January 23, 3004.  Although the 
Veteran has many physical problems which were not service-
connected, the Board finds that the record sufficiently shows 
that this was complicated by his incompetence and inability 
to understand his circumstances.  

Thus, the Board finds that the lay and medical evidence, as 
noted, and under these circumstances, places the evidence at 
least in relative equipoise on the question of whether the 
Veteran was in need regular aid and attendance as of January 
23, 2004.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102.  Accordingly, an award of special monthly 
compensation based on the Veteran's need for aid and 
attendance as of January 23, 2004, for accrued purposes is 
warranted.




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for heart disease and hypertension as 
secondary to service-connected posttraumatic stress disorder 
for accrued benefits purposes is denied.

Special monthly compensation based on the need for regular 
aid and attendance, for accrued benefits purposes, is granted 
from January 23, 2004, subject to the laws and regulations 
governing the payment of monetary benefits.

REMAND

In a July 2006 rating decision, entitlement to DIC under 
38 U.S.C.A. § 1318 was denied.  In September 2006, the 
appellant's representative presented contentions regarding 
that issue which are accepted as an NOD.  

As such, a statement of the case (SOC) must be issued.  The 
failure to issue a SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

The appellant should be sent a statement of 
the case as to the issue of entitlement to 
DIC under 38 U.S.C.A. § 1318 in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the appellant perfects her 
appeal by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


